UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4962


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RUFUS HOPKINS, a/k/a Rock,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00153-JFA-1)


Submitted:    September 10, 2009             Decided:    October 8, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Andrew    Mackenzie,    BARRETT-MACKENZIE,    LLC,    Greenville,
South Carolina, for Appellant.   Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rufus        Hopkins        appeals     from        his       convictions        for

conspiracy       to    distribute        cocaine         and    a     related        financial

conspiracy,      as    well       as    his    resulting        life      sentence.          His

attorney    filed      an   Anders *      brief,     stating         that    there     are    no

meritorious        issues        for    appeal      given       Hopkins’s       waiver        of

appellate       rights      in    his    plea      agreement,          but     raising       the

questions of whether the district court abused its discretion in

denying Hopkins’s motion to withdraw his plea or whether the

district court clearly erred in determining that Hopkins was not

entitled to an acceptance of responsibility adjustment.                               Hopkins

filed a pro se supplemental brief, alleging that his prosecution

violated     the      statute      of    limitations           for    conspiracy.            The

Government moved to dismiss the appeal based upon the waiver.

We affirm in part and dismiss in part.

            A    defendant        may   waive      the    right      to     appeal    if   that

waiver is knowing and intelligent.                   United States v. Blick, 408

F.3d 162, 169 (4th Cir. 2005).                  Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is

both valid and enforceable.                   See United States v. Johnson, 410

F.3d 137, 151 (4th Cir. 2005); United States v. Wessells, 936

     *
         Anders v. California, 386 U.S. 738 (1967).



                                               2
F.2d 165, 167-68 (4th Cir. 1991).                     The question of whether a

defendant validly waived his right to appeal is a question of

law that this court reviews de novo.                  Blick, 408 F.3d at 168.

              Waiver of appeal of a sentence does not bar the appeal

of a sentence imposed in excess of the statutory maximum or a

challenge to the validity of a guilty plea.                        United States v.

General, 278 F.3d 389, 399 n.4 (4th Cir. 2002); United States v.

Marin, 961 F.2d 493, 496 (4th Cir. 1992).                      Further, a defendant

does    not   waive    the     right    to   appeal     a    sentence       based     on   a

constitutionally impermissible factor such as race, Marin, 961

F.2d at 496, or proceedings conducted in violation of the Sixth

Amendment right to counsel following the entry of the guilty

plea.     United States v. Attar, 38 F.3d 727, 732-33 (4th Cir.

1994).

              The district court informed Hopkins of the waiver at

the    Rule   11    hearing,    and    Hopkins    stated       that    he   understood.

Moreover, at sentencing, the district court rejected Hopkins’s

assertions     that    his     plea    was   coerced     and    unknowing;      we    will

generally not review a district court’s credibility decision.

See United States v. Lowe, 65 F.3d 1137, 1142 (4th Cir. 1995).

Therefore,     we     find   that      Hopkins   knowingly       and     intelligently

waived the right to appeal his conviction and sentence.

              Thus,    given    the     scope    of    his     waiver,      Hopkins    has

waived review of his claims that the district court improperly

                                             3
denied him an acceptance of responsibility adjustment and that

his    conviction       violated       the   statute      of    limitations.       These

claims involved neither the validity of the guilty plea nor the

legality of the sentence.               However, Hopkins’s assertion that the

district    court       improperly       denied    his    motion    to    withdraw      his

guilty plea does implicate the validity of the plea and is,

thus, unwaived.          Accordingly, we grant the Government’s motion

to    dismiss    in   part      and     dismiss    the    challenges      to   Hopkins’s

sentence and the statute of limitations claim.                             We deny the

motion with regard to Hopkins’s challenge to his conviction.

            Turning       to    this     latter    challenge      --     the   denial    of

Hopkins’s motion to withdraw his guilty plea -- we have reviewed

the   Anders     brief    and    the     record,    and    we    find    no    reversible

error.     Accordingly, we conclude, for the reasons stated by the

district court, that the motion was properly denied.                           (See E.R.

at 368-76.)        In addition, in accordance with Anders, we have

examined the entire record for unwaived error and found none.

Thus, we affirm Hopkins’s convictions.

            This court requires that counsel inform his client, in

writing,    of    his    right     to    petition    the       Supreme    Court   of    the

United States for further review.                  If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

                                             4
state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    5